UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 01-1933



MICHAEL A. SCOTT,

                                                 Plaintiff - Appellant,

          versus


HENRY COKE MORGAN, JR.,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CA-00-895-2)


Submitted:   October 4, 2001                 Decided:   October 11, 2001


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Scott, Appellant Pro Se. Richard Parker, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael A. Scott appeals the district court judgment granting

Judge Henry Coke Morgan, Jr.’s motion to dismiss for failing to

state a claim and dismissing the complaint.   We have reviewed the

record and the district court’s order and opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court. See Scott v. Morgan, CA-00-895-2 (E.D. Va. May 25,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2